Information Disclosure Statement
	The information disclosure statement filed 7/30/2021 has been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Daniel Lent on 8/6/2021.
The application has been amended as follows: 
-The limitations of claim 4 has been amended to the limitations of claim 1 as follows:
1. A reducer comprising: a fixed housing containing a motor in the fixed housing; a rotation housing rotatably supported by the fixed housing via a bearing at an outer surface of a one-end wall of the fixed housing; and multi-stage planetary gear mechanisms configured to decelerate a rotation of the motor and transmit the rotation that has been decelerated to the rotation housing, the multi-stage planetary gear mechanisms comprising a final-stage planetary gear mechanism located at a downstream position in a direction in which motive power is transmitted, the final-stage planetary gear mechanism comprising a planetary gear rotatably supported by a planetary gear shaft that is only supported at one end of the planetary gear shaft by the one-end wall of the fixed housing such that an opposite end of the planetary gear shaft , wherein the fixed housing comprises a motor housing rotatably supporting the motor output shaft of the motor, and a gear housing that is detachably connected to the motor housing and constitutes the one-end wall of the fixed housing.
-Based on limitations in claim 4 being amended to claim 1, claim 4 has been cancelled.
-The dependency in claim 5 has been changed from claim 4 to claim 1.

Allowable Subject Matter
Claims 1-3, 5, 6 and 10 (10 being rejoined in allowability notice filed 6/2/21) are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
- A reducer having a fixed housing containing a motor in the housing; a rotation housing rotatably supported by the fixed housing via a bearing at an outer surface of a one-end wall of the fixed housing; and multi-stage planetary gear mechanisms configured to decelerate a rotation of the motor and transmit the rotation to the rotation and has a planetary gear rotatably supported by a planetary gear shaft that is only supported at one end of the shaft by the one-end wall of the fixed housing such that an opposite end of the shaft is not supported by the wall, wherein the motor of the fixed housing has a motor output shaft, wherein the multistage planetary gear mechanisms has a first stage planetary gear mechanism located at an upstream position in the direction in which the motive power is transmitted, the first stage mechanism having a carrier connected to a transmission axis and the motor output shaft and the axis are coaxially arranged, wherein the fixed housing has a motor housing rotatably supporting the motor output shaft, and a gear housing that is detachably connected to the motor housing and constitutes the one-end wall of the fixed housing and in combination with the limitations as written in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Note: see interview summary for reasoning of examiner’s amendment and new allowability of claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        August 6, 2021